DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, you claim the step of detaching the first top pad from the first sub pad, then in claim17, you claim a further method step of polishing the wafer to remove first particles from the wafer, wherein some of the first particles first run along the first top groove.  But in claim 16, you have removed the top pad which comprises the top groove, and there is not step of replacing the top pad between claims 16 and 17, therefore it is unclear as to whether you are polishing the wafer with just the sub pad.  In claim 18, you claim attaching a second top pad to a second sub pad, but there is no method step of replacing the first sub pad with a second sub pad. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner (6,692,338) in view of Uzoh et al. (6,413,388).
In reference to claim 1, Kirchner teaches a polishing pad, the polishing pad comprising a top pad, 350, the top pad comprising top grooves, 356, along a top surface of the top pad and microchannels, 354, extending from the top grooves to a bottom surface of the top pad, (col. 5, lines 41-52), and a sub pad below and contacting the top pad, the sub pad comprising drain grooves along a top surface of the sub pad, (col. 6, lines 22-25, the Examiner notes that the pad, 350, in the embodiment of fig. 3B, does not depict the sub pad, but the reference teaches in regards to that embodiment that the sub pad can have drain grooves in the top surface, col. 6, lines 22-25, and in the embodiment of fig. 3A, Kirchner depicts polishing pad, 300, with a sub pad, 304, and drain grooves, 325, col. 5, lines 13-16).
In reference to claim 2, wherein the top grooves have a first pattern and the sub grooves have a second pattern, (col. 5, lines 46-52, fig. 3B).
In reference to claim 7, wherein the microchannels align with both the first pattern and the second pattern, (fig. 3A).


Kirchner teaches all the limitations of the claims except for wherein the microchannels are slanted to have an angle less than perpendicular with respect to the top surface of the top pad, wherein the first pattern comprises concentric circles and the second pattern comprises radial lines, wherein the first pattern comprises spirals and the second pattern comprises radial lines, wherein in a side view cross-section the microchannels comprise a trapezoidal shape, wherein the larger base of the trapezoidal shape is adjacent to the top grooves and the smaller base of the trapezoidal shape is adjacent to the sub grooves, wherein the first pattern comprises one or more spirals extending from a center region to an outer edge of the top pad, and wherein the second pattern comprises perpendicular grid lines.

Uzoh et al. teaches microchannels that are slanted to have an angle less than perpendicular with respect to the top surface of the top pad, (fig. 7e).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Kirchner with slanted microchannels, as taught by Uzoh et al., in order to improve the control of slurry flow on the pad surface.
It would have been further obvious to provide the tool with wherein the first pattern is the same as the second pattern, wherein the first pattern and second pattern comprise radial lines, wherein the first pattern comprises concentric circles and the second pattern comprises radial lines, wherein the first pattern comprises spirals and the second pattern comprises radial lines, wherein in a side view cross-section the microchannels comprise a trapezoidal shape, wherein the larger base of the trapezoidal shape is adjacent to the top grooves and the smaller base of the trapezoidal shape is adjacent to the sub grooves, wherein the first pattern comprises one or more spirals extending from a center region to an outer edge of the top pad, and wherein the second pattern comprises perpendicular grid lines, as a matter of obvious design choice, and since Kirchner teaches that the slurry distribution grooves and the slurry drain grooves, and the slurry injection and drain holes may be of any size and number and arranged in any desired pattern which achieve the objectives of improving control of slurry flow on a CMP pad surface and/or providing through the pad slurry drainage, (col. 6, lines 6-12), and Kirchner also shows grooves being arrange in a spiral, (fig. 2B),  concentric and radial, (fig. 3B), and perpendicular grid lines, (fig. 4B), and since the size, number and pattern of the distribution and drain grooves and the slurry injection and drain holes of the instant application have not been taught to provide a different effect or outcome in reference to the polishing operation, than that of the grooves of the Kirchner reference.

Claims 9-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner in view of Kessel (6,746,311) and O’Moore et al. (2008/0318495).
In reference to Claim 9, Kirchner teaches all the limitations of the claims (see limitations in Claim 1) except for the top pad and the sub pad being interchangeably attached to one another, the CMP system comprising a dispenser disposed above the polishing pad, the dispenser configured to dispense slurry and a head disposed above the polishing pad, the head being laterally displaced from the dispenser.
Kessel teaches a polishing pad with a top pad and a sub pad being interchangeably attached to one another, (claim 34).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Kirchner with the top pad and the sub pad being interchangeably attached to one another, as taught by Kessel, in order to provide the tool with the capability of removing the top pad when it is worn and needs to be replaced and thus enhance the efficiency of the polishing system. 
O’Moore et al. teaches a CMP system with slurry supply holes, 76, which supply the slurry from beneath the polishing surface which is the same manner that is taught in Kirchner, O’Moore also teaches that the slurry can be supplied from above the polishing surface, (pp 0031), which is conventionally done through a slurry supply port, 206, as taught in the embodiment of fig. 2A of Kirchner.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the slurry through a slurry supply port onto the polishing surface of Kirchner et al. in the embodiments where the pad and subpad are utilized. 
In reference to claim 10, Kirchner as modified teaches, wherein the microchannels extend from the top grooves to the sub grooves, (fig. 3A).
In reference to claim 11, Kirchner as modified teaches, wherein the microchannels align with the top grooves near a top surface of the top pad, and the microchannels align with the sub grooves near a bottom surface of the top pad, (fig. 3A).
In reference to claim 12, Kirchner as modified teaches, wherein in a top-down view the top grooves comprise a first pattern, the sub grooves comprise a second pattern, and the microchannels comprise a third pattern, and wherein the third pattern aligns with the first pattern and the second pattern, (fig. 3A).
In reference to claim 13, Kirchner as modified teaches, wherein in a side view cross-section the microchannels comprise a rectangular shape, (fig. 3A). 
In reference to claims 14 and 15, Kirchner teaches all the limitations of the claims except wherein in a side view cross-section the microchannels comprise a trapezoidal shape, wherein the larger base of the trapezoidal shape is adjacent to the top grooves and the smaller base of the trapezoidal shape is adjacent to the sub grooves, wherein the first pattern comprises one or more spirals extending from a center region to an outer edge of the top pad, and wherein the second pattern comprises perpendicular grid lines.

It would have been further obvious to provide the tool with wherein wherein in a side view cross-section the microchannels comprise a trapezoidal shape, wherein the larger base of the trapezoidal shape is adjacent to the top grooves and the smaller base of the trapezoidal shape is adjacent to the sub grooves, wherein the first pattern comprises one or more spirals extending from a center region to an outer edge of the top pad, and wherein the second pattern comprises perpendicular grid lines, as a matter of obvious design choice, and since Kirchner teaches that the slurry distribution grooves and the slurry drain grooves, and the slurry injection and drain holes may be of any size and number and arranged in any desired pattern which achieve the objectives of improving control of slurry flow on a CMP pad surface and/or providing through the pad slurry drainage, (col. 6, lines 6-12), and Kirchner also shows grooves being arrange in a spiral, (fig. 2B),  concentric and radial, (fig. 3B), and perpendicular grid lines, (fig. 
4B), and since the size, number and pattern of the distribution and drain grooves and the slurry injection and drain holes of the instant application have not been taught to provide a different effect or outcome in reference to the polishing operation, than that of the grooves of the Kirchner reference. 
In reference to claims 16 and 17, Kirchner further teaches a method, comprising: attaching a first top pad to a first sub pad to form a first polishing pad, the first polishing pad comprising: a first top groove on the first top pad; a first microchannel extending through the first top pad; and a first sub groove on the first sub pad; dispensing a first slurry over the first polishing pad; and rotating the first polishing pad, wherein some of the first slurry: first, runs along the first top groove; second, runs through the first microchannel; third, runs along the first sub groove; and fourth, runs off an outer edge of the first polishing pad and further comprising: rotating a wafer disposed above the first polishing pad; lowering the wafer to contact the first slurry; and polishing the wafer to remove first particles from the wafer, wherein some of the first particles: first, run along the first top groove; second, run through the first microchannel; third, run along the first sub groove; and fourth, run off an outer edge of the first polishing pad, (col. 5, lines 53- col. 6, line 5, the examiner notes that in reference to the method step of claim 17, it is a given that some of the particles that are removed from the wafer will mix with the slurry and thus be expelled through the microchannel and run off the outer edge of the pad.)
Kirchner teaches all the limiations of the claim except for the method of detaching the first top pad from the first sub pad.  Kessel teaches a polishing pad with a top pad and a sub pad being interchangeably attached to one another, (claim 34).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Kirchner with the top pad and the sub pad being interchangeably attached to one another, as taught by Kessel, in order to provide the tool with the capability of removing the top pad when it is worn and needs to be replaced and thus enhance the efficiency of the polishing system. 

Allowable Subject Matter
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-20 have been considered based on new grounds of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        November 30, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723